Title: From George Washington to Thomas Nelson, Jr., 10 October 1781
From: Washington, George
To: Nelson, Thomas, Jr.


                  
                     
                     Dear SirHead Quarters 10th October 1781.
                  
                  The Count de Grasse has written to me very pressingly for a further supply of Pilots.  I shall therefore be glad to know whether your Excellency has received any answer from Gloucester on that subject, or whether you have any other prospects of procuring them.  I have the honor to be most Respectfully Yr Excellency’s obt and humble servt
                  
                     Go: Washington
                  
                  
                     There is a Gentleman from the Fleet now waiting an answer.
                  
                  
               